PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $2,347.27 for printing *170services performed for respondent’s Office of Health Planning and Evaluation.
Respondent, in its Answer, admits the allegations set forth in the Notice of Claim, and states further that there were eufficient funds in respondent’s appropriation for the fiscal year in question from which the claim could have been paid.
Based on the foregoing facts, an award in the above amount is hereby made to the claimant.
Award of $2,347.27.